Citation Nr: 1409448	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2013, the Veteran testified during a Board video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the record be held open for an additional 60 days to allow him to submit additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. § 20.709 (2013).  Thereafter, the Board received additional treatment reports.  The Board accepts this new evidence.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss according to VA regulations.

2.  The evidence is against a finding that the Veteran was exposed to herbicides while serving in Thailand during the Vietnam era.

3.  The Veteran's diabetes mellitus, type II, did not originate in service, manifest to a compensable degree within one year of service, and is not related to any other aspect of service.

4.  The Veteran does not have a current diagnosis of peripheral neuropathy of either the right or left upper extremity.

5.  The Veteran does not have a current diagnosis of peripheral neuropathy of either the right or left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2013).

2.  The criteria for service connection for diabetes mellitus, type II, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§  1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated March 2008, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service records and post-service VA and private treatment records.  Additionally, the claims file contains the Veteran's personal statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

VA has a duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran was afforded a VA Agent Orange examination in November 2007 and a VA audiology examination in May 2008.  With respect to the diabetes and peripheral neuropathy claims, no additional examination or opinion is required because the Veteran does not claim that these disabilities began during service and, as discussed in more detail below, the evidence does not show that he was exposed to herbicides during service.  In particular, the evidence does not show that he served in, or visited the Republic of Vietnam during the Vietnam era, or that his MOS during active duty service in Thailand placed him at or near the base perimeter such that he would have been exposed to herbicides.  

Further, in September 2013 the Veteran was affording a hearing before the Board.  In in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claims because the submissions and statements focus on the evidence and elements necessary to substantiate such claims.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Applicable laws and regulations

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss and diabetes mellitus, type II, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2013); see Allen v. Brown, 8 Vet. App. 374 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  Entitlement to service connection for left ear hearing loss.

The Veteran has been service connected for hearing loss of the right ear.  He avers that he also has a left ear hearing loss disability as a result of acoustic trauma in service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Based on the Veteran's statements of having been exposed to many loud noises, including rifle range shooting without hearing protection, and his DD 214, showing that his MOS was that of a radio mechanic, the Board finds that the evidence supports the Veteran's assertion that he experienced acoustic trauma during service.

The Veteran's service treatment records are negative for complaints of, or treatment for, hearing loss.  An audiogram conducted during his January 1970 separation examination showed puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
30
15
10
0
0
LEFT
20 
0
0
15
15


The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for the Veteran's left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.

The Veteran submitted a statement from a private audiologist dated in December 2007.  However, the reported test results were not sufficient for VA purposes, as speech recognition scores were measured using CID W-22 PB instead of the Maryland CNC Test. 

In May 2008, the Veteran was afforded a VA/QTC audiometric examination.  He again reported being exposed to noise from weapons on the rifle range, as well as diesel trucks and radio equipment.  Puretone thresholds during the examination were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
40
35
30
70
90
LEFT
25
25
25
25
30

Speech recognition using the Maryland CNC Test revealed word recognition scores of 88 percent in the right ear and 94 percent in the left ear.  The results show that the criteria for hearing loss were not met for the left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies; moreover, the speech recognition score for the Veteran's left ear was not less than 94 percent.

VAMC treatment records contain no evidence to show that the Veteran either complained or, received treatment for, or was diagnosed with a left ear hearing loss disorder.

Also of record is a February 2010 audiology report from a private clinic, which indicated a diagnosis of unilateral mixed hearing loss.  There is a graph which shows the following puretone threshold levels for the left ear:  30 decibels at 500 Hertz; 20 decibels at 1000 Hertz; 20 decibels at 1000 Hertz; 20 decibels at 3000 Hertz; and 25 decibels at 4000 Hertz.  Again, these results show that the criteria for hearing loss were not met for the left ear.   Moreover, while a speech test noted a speech recognition score of 92 percent for the Veteran's left ear, this test was conducted using the NU-6 2A test instead of the Maryland CNC Test.  Therefore, it cannot be used by the Board to demonstrate left ear hearing loss.

Based on a review of the complete claims folder, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to service connection for a left ear hearing loss.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a left ear hearing loss disorder.  

In addition to the medical evidence of record, the Board has also considered the Veteran's lay statements that he has a left ear hearing loss disability.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran was afforded a September 2013 Board video-conference hearing, at which time he reported that his left ear hearing loss did not actually begin until 4-5 years earlier.  He also said that he had not undergone any treatment for a left ear hearing loss.  The Board finds that the Veteran is competent to describe hearing loss symptoms.  However, he is not competent to diagnose a left ear hearing loss disability in accordance with VA standards, as this is a determination requiring medical expertise.  The Board finds that the May 2008 VA audiological test results are the most probative evidence of record in this regard.

In summary, the Board finds that the credible and competent evidence establishes that the Veteran does not have a current diagnosis of a left ear hearing loss disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the claim for service connection for left ear hearing loss is denied.

B.  Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure.

The Veteran avers that he was exposed to herbicides (to include Agent Orange) while stationed with the Army on active duty in Thailand.  He claims that his unit was located very near (within 20 yards) the perimeter, which was devoid of foliage.  He added that, although he did not personally witness any spraying of the area, "special forces guys" told him that the perimeter had been sprayed with Agent Orange.  See Board hearing transcript, September 2013.

With respect to the Veteran's assertion that he was exposed to herbicides in service, service connection for diabetes mellitus, type II, may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116  (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Significantly, however, because the record does not show that the Veteran served on active duty in the Republic of Vietnam or stepped foot in that country during the Vietnam era, in order to qualify for service connection on the basis of exposure to herbicides outside of  Vietnam, his exposure must be verified.  The Board points out that the Veteran originally stated in November 2007 that he was in Vietnam at Danang two times during service.  However, he later stated that he could not remember whether he visited Vietnam or not, and at his hearing before the Board in September 2013 he stated that he never set foot in Vietnam and that he only served on Thailand.  The NPRC also reported that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Thus, the Board finds that he did not serve on active duty in the Republic of Vietnam or step foot in that country during the Vietnam era.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides during any active service in Thailand.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).  These procedures include determining whether the Veteran served at certain Royal Thai Air Force Bases, in any capacity as an Air Force security personnel, or otherwise near an air base perimeter. 

Although the Veteran's service records demonstrate that he had active duty service within Thailand, the RO was unable to verify his contention that he was exposed to Agent Orange.  In a January 2011 memorandum, the VA Compensation and Pension (C&P) Service noted that it had reviewed a Department of Defense (DoD) listing of herbicide exposure use and test sites outside of Vietnam. The list showed that the application of approved commercial herbicides on military installations was conducted by certified applicators, and records of these procedures were generally kept no longer than two years.  The list also revealed that limited testing of tactical herbicides was only conducted in Thailand from April 2-8, 1964, nearly four years prior to the Veteran's active duty service.  The location was identified as Pranburi Military Reservation; this location was not near any U.S. military installation or Royal Thai Air Force Base.  A letter from the Department of the Air Force confirmed that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide exposure storage or use in Thailand.  

Moreover, in a May 2010 C&P Service bulletin regarding new procedures for claims based on herbicide exposure in Thailand and Korea, the C&P Service directed RO personnel to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where he or she was stationed.  It further determined that a special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, it concluded that, if a veteran was a member of an MP (military police) unit or assigned an MP MOS (military occupational specialty) and stated that his or her duty placed him or her at or near the base perimeter, herbicide exposure on a facts-found or direct basis should be acknowledged.  

There is no indication that the Veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the listed Royal Thai Air Force Bases.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  He did serve at a U.S. Army Base in Thailand during the Vietnam Era, however, he was not a member of a MP unit or with a military police occupational specialty.  Rather, his DD 214 indicates that he was an instructor assistant, field radio mechanic, and field wireman, and he has never claimed otherwise.  Thus, exposure to herbicides cannot be conceded on this basis.  At his hearing in September 2013, the Veteran stated that he was within 20 yards maximum of the perimeter of the fence.  He also stated that he had to walk that way to the mess hall and to his hooch and that he had to cross the perimeter to leave the installation.  These imprecise and general statements are not sufficient to send a request to the JSRRC for verification of exposure to herbicides.  The Board also finds these statements alone are somewhat vague in nature and are not sufficient to establish that the Veteran's duty placed him at or near the base perimeter.  His duties as an instructor assistant, field radio mechanic, and field wireman are not of the kind that would have placed him at or near the perimeter; thus, his statements are not found to be credible.  In an April 2012 memorandum to the record, the RO made a formal finding that there was a lack of information required to corroborate the Veteran's claimed herbicide exposure during service in Thailand.  The RO complied with procedures in the VA Adjudication Manual as set forth by the Court in Patton, and the evidence does not establish that the Veteran was exposed to herbicides while stationed in Thailand. 

The Board further observes that the Veteran's service treatment reports show no complaints of symptomatology suggestive of, treatment for, or a diagnosis of diabetes mellitus, type II.  The Veteran does not contend that his diabetes started during service or that he had symptoms of diabetes in service, and there is no medical evidence of record showing that diabetes had its clinical onset during service.  The first treatment reports of record showing a diagnosis of diabetes mellitus, type II, were in November 2007, during a VA Agent Orange examination.  Although the advanced registered nurse practitioner who conducted the examination indicated that her diagnosis would be diabetes mellitus, type II, secondary to Agent Orange exposure, as noted above, there is no probative evidence of record showing that the Veteran was ever exposed to Agent Orange or any other tactical herbicide in service.  

Based on a review of the complete evidence of record, the Board concludes that the evidence weighs against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  As noted above, although the evidence shows that the Veteran currently suffers from the disease, there is no probative or competent evidence that supports a finding that the disease manifested during active duty service or that the current condition is in any way related to any aspect of service.  Similarly, because there is no probative evidence to show that the Veteran was diagnosed with diabetes mellitus, type II, to a compensable degree within one year of separating from service, service connection on a presumptive basis is also not for application.  Moreover, as there is no probative evidence that the Veteran stepped foot in Vietnam during service, or was exposed to herbicides during service in Thailand, service connection for diabetes mellitus, type II, secondary to herbicide exposure, is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.

C.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

The Veteran has not reported that he has had peripheral neuropathy continuously ever since service.  Rather, he testified in September 2013 that he first experienced symptoms of neuropathy in the 1990s.  Review of the service treatment records reveals no symptoms of, treatment for, or a diagnosis of peripheral neuropathy of either the upper right or left extremity, or lower right or left extremity.  

Further, post-service treatment reports fail to demonstrate a diagnosis of peripheral neuropathy of any extremity.  Although the Veteran's private treatment reports from the Citizens Powatomi Clinic indicate a clinical history of upper and lower extremity numbness, these records show that the Veteran was diagnosed with cervical and lumbar spine disorders, including widespread anterior endplate spurring, greatest at the C6/7 disc, and degenerative disc disease.  However, there is no medical evidence of record showing that the Veteran has been diagnosed with peripheral neuropathy.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  

Assuming, without deciding, that the Veteran does have peripheral neuropathy of his extremities, there is no competent and credible evidence of record showing that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  Again, the service treatment records are negative and the Veteran testified that his symptoms did not begin until the 1990s.  There is no competent and credible evidence of record relating any current peripheral neuropathy to any incident of service.  Accordingly, service connection on a direct basis is not warranted.  Moreover, because the Veteran's diabetes mellitus, type II, is not service connected, service connection for peripheral neuropathy as secondary to this disease is not warranted as a matter of law.

The Board acknowledges that the Veteran is competent to report that he has experienced upper and lower extremity numbness, but not to diagnose peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  He has submitted no competent medical evidence or opinion showing a diagnosis of peripheral neuropathy.  The medical evidence of record suggests that the Veteran's complaints of numbness in the extremities are related to cervical and lumbar spine disorders.  Further, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for upper or lower extremity peripheral neuropathy.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is denied.


REMAND

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The Veteran claims that his service-connected right ear hearing loss has increased in severity.  He was most recently afforded a VA/QTC examination in May 2008.  Given that nearly six years have passed since the 2008 examination, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's disability.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated since August 2013.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his right ear hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  

Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail.  

The clinician must specifically describe the effects of the Veteran's right ear hearing loss on his occupational functioning and daily activities of life.  

A complete rationale for all opinions expressed must be included in the examination report.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


